226 Ga. 878 (1970)
178 S.E.2d 177
PITTS
v.
THE STATE.
26136.
Supreme Court of Georgia.
Submitted October 14, 1970.
Decided November 5, 1970.
*879 Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Tony H. Hight, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, William R. Childers, Jr., Assistant Attorneys General, for appellee.
UNDERCOFLER, Justice.
The appellant was convicted of armed robbery and sentenced to ten years imprisonment. He appeals from this judgment. Held:
1. Enumeration of error No. 1 complains that the line-up procedures violated the appellant's constitutional rights because, "the police officer told the appellant that he would be placed in the line-up whether he had a lawyer or not." There is no merit in this contention. The evidence shows that the appellant voluntarily, knowingly and intelligently waived line-up counsel both orally and in writing.
2. Enumeration of error No. 2 complains that the trial court erred in permitting the police officer who investigated the crime to testify as to his conversation with the manager of the finance company which was robbed. The manager was present at the time of the robbery. He related to the officer the manner in which the crime was perpetrated. Thereafter, the appellant was apprehended and arrested. There is no merit in this contention. The testimony was properly admitted for the limited purpose of explaining the officer's conduct. Code § 38-302; Phillips v. State, 206 Ga. 418 (3) (57 SE2d 555). Furthermore, the manager and two other eyewitnesses also testified to these same facts and made positive in-court identifications of the appellant without objection. See Whippler v. State, 218 Ga. 198 (7) (126 SE2d 744); Massey v. State, 220 Ga. 883, 891 (142 SE2d 832); Cummings v. State, 226 Ga. 46 (3) (172 SE2d 395).
Judgment affirmed. All the Justices concur.